Citation Nr: 1413197	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-40 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a hearing before a decision review officer (DRO) in connection with the current claim in April 2010.  The hearing transcript is of record.

Additional treatment records have been associated with the claims file since the May 2010 Supplemental Statement of the Case.  As a waiver of RO consideration of this new evidence is not of record, the RO must be given an opportunity to review these additional records and issue a Supplemental Statement of the Case.  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2013); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  However, as the claim is being remanded for additional development, the RO will consider this evidence at that time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran receives consistent care from VA; however treatment records dated subsequent to February 2013 have not been associated with the claims file.  On remand, attempts must be made to obtain and associate with the claims file records regarding the Veteran's treatment dated subsequent to February 2013.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Review of the claims file reveals a notation that upon review in October 2009 medical evidence regarding another Veteran was located in the claims file.  This medical evidence was noted to have been cited in the RO rating decisions dated in January and March 2009.  This notation indicates that this misfiled medical evidence was removed from the file.

The Board notes that the Veteran underwent an examination in regard to the etiology of his bilateral hearing loss disability in January 2009, prior to the October 2009 review that identified misfiled evidence in the file.  The examination report indicates that claims file was reviewed.

At the DRO hearing the Veteran's representative indicated that the misfiled records were allegedly used by the VA Rating Board and the VA examiner at the Veteran's Compensation and Pension (C&P) hearing.  

As it is unclear whether the VA C&P examiner relied upon the misfiled records in rendering his opinion, and as additional relevant evidence has been associated with the claims file since the examination was conducted, including additional VA treatment records and statements of the Veteran's spouse regarding the history of the Veteran's symptoms, the Board finds it necessary to afford the Veteran another VA medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the claims file all VA medical records pertaining to the Veteran that are dated since February 2013.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any bilateral hearing loss found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.  The examiner should comment on the lay statements of record relating to the Veteran's hearing loss and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss found to be present is related to or had its onset during service, and particularly, to his report of in-service acoustic trauma.  The rationale for all opinions expressed should be provided in a legible report. 

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

